


110 HRES 204 IH: Expressing support for the first annual

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 204
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mrs. Jones of Ohio
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Expressing support for the first annual
		  America Saves Week.
	
	
		Whereas America Saves is a 6-year old social marketing
			 campaign in which over 1,000 local, state, and national organizations have
			 motivated more than 65,000 people to enroll as American Savers
			 by making a commitment to save for a goal of their choice and to develop a plan
			 to achieve this goal;
		Whereas, with the national savings rate consistently
			 hovering around 0 for the past 6 years, America Saves is the call to action
			 that we must not spend all, but save some, of our incomes;
		Whereas, launched in 2001 with one city, Cleveland, Ohio,
			 America Saves has now 53 local, state and national campaigns, including
			 Philadelphia Saves, Utah Saves, San Diego Saves, New York State Saves, Texas
			 Saves, Kansas City Saves, Milwaukee Saves, Miami Saves, Tennessee Saves,
			 Silicon Valley—South Bay Saves, Military Saves, Youth Saves, Black America
			 Saves, Hispanic Saves, and America Saves through Homeownership;
		Whereas local activities are being organized in many
			 cities and localities around the country that encourage individuals to take
			 action such as opening a savings account for emergencies, participating in work
			 place retirement programs, or setting a goal such as homeownership and
			 establishing a savings account dedicated for that purpose;
		Whereas America Saves has over 500 financial institutions,
			 both banks and credit unions, providing no- or low-fee, low-opening-balance
			 savings accounts that allow small savers to achieve success;
		Whereas, as an example, America Saves has to date enrolled
			 8,700 American Savers in the area of Cleveland, Ohio, alone, who have saved or
			 reduced debt by an estimated $6,000,000;
		Whereas America Saves has been congratulated by Federal
			 Reserve Board Chairman Ben Bernanke upon reaching 50,000 Savers;
		Whereas this first America Saves Week, February 25–March
			 4, 2007, is being introduced as an annual event to focus all of us on the need
			 and opportunities for financial action; and
		Whereas the issue of establishing emergency savings is a
			 primary focus for this introductory America Saves Week: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of increasing the
			 savings rate and reducing consumer indebtedness in the United States through
			 effective social marketing campaigns;
			(2)supports the goals and ideals of America
			 Saves Week; and
			(3)encourages the President to issue a proclamation calling upon the people of the
			 United States to participate in America Saves Week with appropriate
			 activities.
			
